Citation Nr: 0204553	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  01-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an original evaluation for post-traumatic 
stress disorder (PTSD) in excess of 50 percent.

2.  Entitlement to an increased rating for residuals of shell 
fragment wounds, scars, right shoulder and chest wall, 
currently evaluated as noncompensable.

3.  Entitlement to an effective date earlier than March 31, 
2000 for the assignment of a 10 percent disability rating for 
service connected scar, shell fragment wound of the right 
thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to January 1972.  

This appeal arises from an April 2001 rating decision in 
which the RO granted service connection for PTSD and assigned 
a 50 percent evaluation, effective May 24, 2000; increased 
the evaluation for residuals of a shell fragment wound scar 
of the right thigh to 10 percent, effective March 31, 2000; 
and confirmed and continued a noncompensable evaluation for 
residuals of a shell fragment wound scar of the right 
shoulder and chest wall.  The veteran submitted a timely 
notice of disagreement with the 50 percent evaluation 
provided for PTSD, the effective date of the 10 percent 
evaluation for the shell fragment wound of the right thigh, 
and with the denial of a compensable evaluation for residuals 
of a shell fragment wound of the right shoulder and chest 
wall.  The RO issued a statement of the case (SOC) in 
September 2001.  The veteran submitted a VA Form 9, as to the 
issues of entitlement to an earlier effective date, and 
entitlement to a compensable evaluation for the shell 
fragment wound scar of the right shoulder and chest.  In a VA 
Form 646, dated in December 2001, the veteran's 
representative presented argument regarding entitlement to a 
higher evaluation for PTSD.  The Board construes the 
representatives statement as a timely substantive appeal as 
to the PTSD issue.

The Board notes that the RO adjudicated the PTSD claim as one 
for an increased rating (IR).  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court)-formerly, the United States Court of 
Veterans Appeals-in Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized the issue on appeal as 
involving the propriety of the initial evaluation assigned.


FINDINGS OF FACT

1.  Since the effective date of the grant of service 
connection, PTSD has been productive of, at most, severe 
social and moderate industrial impairment with no more than 
occupational and social impairment with reduced reliability 
and productivity.  Deficiencies in most areas not been 
demonstrated.

2.  Current VA examination of the veteran's service-connected 
scars of the right shoulder and chest wall reveal no 
disability of the muscle, tissue loss, disfigurement, or 
change in color of the skin.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met at any time since the effective 
date of the grant of service connection.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9411 (2001).

2.  The criteria for a compensable rating for scars, 
residuals of shell fragment wounds to the right shoulder and 
chest wall, have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.118, Diagnostic Codes 7803-7805, 7819 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in June 1971, 
he was struck by friendly small arms fire in the right 
anterior thigh.  The service medical records contain no 
findings referable to the shell fragment wound of the right 
shoulder or chest wall.  On examination for separation from 
service in January 1972, no abnormalities were noted.

At a VA examination in February 1972, it was noted that the 
veteran had pea size scars on the posterolateral right upper 
arm and the lateral upper right chest below the axilla.  
These were described as asymptomatic.  He had a normal range 
of motion in the spine, shoulders, elbows, hands, hips, knees 
and ankles.  

X-ray examinations conducted in conjunction with the VA 
examination reportedly revealed a small metallic fragment in 
the lateral wall of the right chest.  The bones and joints 
were preserved. 

The diagnoses included scars of the right arm, and right 
chest, and a metallic foreign body of the right lateral chest 
wall and right thigh.

In a May 1972 rating action, the RO granted service 
connection for residuals of shell fragment wounds, scars, of 
the right shoulder and chest wall and assigned a 
noncompensable evaluation.  The basis for the grant of 
service connection was that the veteran had been awarded the 
Purple Heart Medal in September 1971, proximate to the time 
of the reported shell fragment wound; and that the VA 
examination showed residuals of the injury.

The veteran was afforded an August 2000 VA orthopedic 
examination for scars.  He provided a history of shrapnel 
injury to the chest wall, shoulder, and right thigh during 
his service in Vietnam.  He reported that the wounds were 
dressed and healed quickly.  The veteran had a current 
complaint of neck pain, and it was noted that approximately 
one year earlier he had been diagnosed as having degenerative 
disc disease of the cervical spine.  

The examiner noted that on "careful inspection" of the 
chest wall and right shoulder the shell fragment scars were 
not revealed.  No diagnosis was made regarding residuals of 
the shell fragment wound of the right shoulder or chest wall.  
The diagnoses included chronic low back pain without clinical 
evidence of nerve compression, and chronic cervical pain 
without clinical evidence of nerve compression.

The veteran was afforded a VA psychiatric examination in 
August 2000.  The veteran reported that he had experienced a 
period of three or four years when he had "bounced from job 
to job and was a little bit unstable."  However, thereafter, 
he had secured a job as an electrician at a medical center 
where he was currently employed.

The veteran reportedly had numerous psychological problems 
over the years including anxiety, irritability, flashbacks, 
nightmares, and a sense of foreshortened future and 
restricted range of affect.  

The veteran was described as having a severe degree of social 
impairment in that he remained isolated except for going out 
to work.  He stayed in the house "pretty much with the 
wife."  He complained of sleeplessness, frequent awakenings, 
early morning awakenings, and nightmares of being shot.  He 
was irritable and had difficulty getting along with people.  
There was no impairment of thought process, delusions, 
inappropriate behavior, flying off the handle, or 
inappropriate anger.  He was not suicidal or homicidal.  

The veteran was reportedly able to maintain minimal personal 
hygiene.  He was oriented to person, place, and time.  There 
was no memory loss.  He had some obsessive behavior in terms 
of protecting his environment.  The rate and flow of his 
speech was rapid and pressured.  He had panic attacks three 
to four times a week for half-hour durations.  He was 
depressed most of the time.  It was noted that the veteran 
had not sought any psychiatric treatment.  The diagnosis was 
PTSD, chronic, severe.  

A global assessment of functioning score of 50 was assigned.  
The examiner commented that the veteran had marked social 
impairment and moderate vocational impairment.   

A report from the Berkshire Medical Center, Emergency 
Department dated in September 1997 and received in July 2001, 
shows that the veteran was seen with complaints of numbness, 
heaviness, and difficulty lifting his right leg.  After 
consultation with a doctor in the neurology department it was 
believed that the veteran probably had an acute radiculopathy 
of L4-L5.


II.  Analysis

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that its holding in Holliday "was 
not intended to stand for the proposition that the VCAA 
requires remand of all pending claims and that this Court may 
not decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001)(en banc).  
In subsequent decisions the Court has held that the VCAA was 
inapplicable to a matter of pure statutory interpretation.  
See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The 
Court has also concluded that the VCAA was not applicable 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

In this case, the veteran has been advised of the evidence 
necessary to substantiate his claims through the statement of 
the case, which contained the rating criteria and explained 
why the current record did not support higher ratings.  The 
veteran has not reported any treatment for the claimed 
disabilities.  Thus there are no outstanding treatment 
records.  He has been afforded examinations that contain the 
findings necessary to evaluate his disabilities.  Therefore, 
the Board finds that further assistance could not assist the 
veteran in substantiating his claims.

A.  Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson, Vet. App. at 126.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

B.  PTSD

Under the applicable criteria, a 50 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. 

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).

After a review of the record, the Board finds that the 
preponderance of the evidence is against an increased rating 
for PTSD.  The veteran's PTSD symptomatology has been shown 
to be manifested by irritability, flashbacks, intrusive 
memories, nightmares, isolation, and some obsessive behavior.  
However, there was no evidence of suicidal ideation, 
illogical, obscure, or irrelevant speech or near-continuous 
panic or depression affecting the veteran's ability to 
function independently, appropriately or effectively, which 
would warrant a higher evaluation.  

On the VA examination in August 2000, the examiner assigned a 
GAF score of 50 which, contemplates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (1999).  This 
score was apparently premised on the veteran's social 
isolation and lack of reported friends.

VA, however, may not assign a rating solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2001).  The 
examiner found that the veteran had only moderate 
occupational impairment, and reported that the veteran was 
successfully maintaining skilled employment.  

The veteran is competent to report that a higher evaluation 
is warranted for his service-connected psychiatric 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the record shows that he has been able to maintain 
effective relationships with his wife.  He has panic attacks 
several times per week, but continuous panic was not 
reported.  He does have nearly continuous depression, but he 
has been able to function in his job and marriage.  He does 
not have suicidal ideation.  His impulse control is intact.  
He is oriented.  While his speech is pressured, there are no 
indications that it is illogical, obscure or irrelevant.  He 
has adapted to his work environment, and he is capable of 
minimal personal hygiene.  The veteran has not disputed these 
findings.  In short, the evidence shows that he does not meet 
most of the criteria for an evaluation in excess of the 
current 50 percent.

The only clinical evidence referable to PTSD since the 
effective date of the grant of service connection, consists 
of the August 2000 examination report.  There is no evidence 
that the veteran's disability was worse at any time since the 
effective date of the grant of service connection.  Thus, the 
Board has concluded that an evaluation in excess of 50 
percent is not warranted for any period since the effective 
date of the grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).

C.  Analysis Scars, Right Shoulder and Chest Wall

A 10 percent rating is warranted for scars that are 
superficial, poorly nourished with repeated ulcerations or 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, DC 7803, 7804.  Other scars shall be rated 
on limitation of function of the part affected.  38 C.F.R. § 
4.118, DC 7805.  The rating schedule authorizes the 
assignment of a zero percent (noncompensable) evaluation in 
every instance in which the rating schedule does not provide 
such an evaluation and the requirement for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The provisions of 38 C.F.R. § 4.56, provide criteria for the 
evaluation of muscle injuries, as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.  

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

(1) Slight disability of muscles--(i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or 
large[[Page 348]]low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4) Severe disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.


Under Diagnostic Codes 5301 to 5323 a noncompensable 
evaluation is provided for a slight muscle injury.  A 
compensable evaluation requires at least a moderate injury.  
38 C.F.R. § 4.73 (2001).

The veteran's shell fragment wounds reportedly did not 
require debridement or surgery.  There is no evidence of 
cardinal signs or symptoms of muscle injury.  There is no 
evidence of current scars, fascial defect or atrophy.  He 
does have a retained metallic fragment, but this is not 
listed as one of the findings indicative of moderate 
disability in 38 C.F.R. § 4.56(d)(2).  On the basis of this 
record the Board must conclude that the evidence is against a 
finding that the veteran has more than slight muscle injury 
of the right shoulder or chest wall.

Chest wall injury can be rated in accordance with 38 C.F.R. 
§ 4.104, Diagnostic Code 6843 (2001), which in turn is rated 
under the general rating formula for restrictive lung 
disease.  However, there is no evidence that the veteran's 
shell fragment wounds involved the lungs.  The -ray evidence 
shows that the retained metallic fragment is outside the 
pleural cavity.

The VA examination of August 2000 revealed no tissue loss or 
disfigurement.  The examiner noted that careful inspection of 
the chest wall and shoulder no longer revealed the shrapnel 
scars.  There was no evidence that the scars were poorly 
nourished with repeated ulcerations or that the scars were 
tender or painful on objective demonstration.  The Board must 
conclude that a compensable rating for scars, residuals of 
shell fragment wounds of the right shoulder and chest wall is 
not warranted.  

The record does not provide a basis for assignment of a 
higher evaluation for the veteran's disability under 
Diagnostic Codes 7803-7805, or any other potentially 
applicable diagnostic code.  In this regard, the Board notes 
that while the Rating Schedule provides for higher evaluation 
for disfiguring scars of the head face, and neck (DC 7800), 
and for burn scars (DC 7801, 7802), this case involves 
neither.  The Board also reiterates that the service-
connected scars have not been shown to result in any 
functional impairment.


Extra-Schedular Consideration  

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2001).  
There is no showing that either the veteran's service-
connected chest wall and right shoulder scars, or PTSD 
present such an exceptional or unusual disability picture as 
to warrant the assignment of a higher evaluation at any stage 
on an extra-schedular basis.  In this regard, the veteran has 
not been hospitalized for either of these disabilities during 
the appeal period, and he has been maintaining his employment 
without any reported loss of time from work.  In the absence 
of evidence of any evidence of the need for frequent 
hospitalization or marked interference with employment, the 
Board is not required to discuss referral of the case for 
consideration of an extraschedular rating.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

As no higher evaluation for residuals of shell fragment 
wounds, scars of the right shoulder and chest wall or PTSD 
are warranted, the claims must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).



ORDER

A compensable rating for scars, residuals of shell fragment 
wounds of the right shoulder and chest wall is denied.

An original evaluation in excess of 50 percent for PTSD is 
denied.


REMAND

The Board notes that the April 2001 rating decision assigned 
a 10 percent evaluation for a shell fragment wound scar of 
the right thigh.  In a statement dated in July 2001, the 
veteran seemed to dispute this rating.  The Board construes 
the veteran's statement as a timely NOD regarding the issue 
of an increased rating for shell fragment wounds, right 
thigh.  Accordingly, the Board is required to remand this 
issue to the RO for issuance of a statement of the case 
(SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999).

The veteran's representative has argued that the veteran is 
entitled to an earlier effective date for the 10 percent 
evaluation for the shell fragment wound scar of the right 
thigh on the basis of clear and unmistakable error (CUE) in 
the May 1972 rating decision.  The RO has not yet considered 
the question of CUE, and the veteran and his representative 
have not been provided with the laws and regulations 
referable to claims of CUE.

As such, in order to comply with the duty to assist under 38 
U.S.C.A. § 5107, the Board finds that the issue of an 
entitlement to an increased rating for scar, residuals of 
shell fragment wounds of the right thigh, currently evaluated 
as 10 percent disabling, should be REMANDED to the RO for the 
following action:

1.  The RO should issue a statement of 
the case with regard to the issue of 
entitlement to an increased rating for a 
shell fragment wound scar of the right 
thigh, and inform the veteran and his 
representative of the steps needed to 
perfect an appeal as to that issue.

2.  The RO should consider whether there 
was CUE in the May 1972 rating decision 
that provided a noncompensable evaluation 
for the shell fragment wound scar of the 
right thigh.  If the decision is adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case containing the 
provisions of 38 U.S.C.A. § 5109A (West 
Supp. 2001), and 38 C.F.R. § 3.105(a) 
(2001).


If otherwise in order, the appeal should be returned to the 
Board for consideration of those claims for which a valid 
substantive appeal has been submitted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 8.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



